Title: From James Madison to John Ross, 13 January 1804
From: Madison, James
To: Ross, John



Sir.
Department of State, January 13th. 1804
I have received your letter of the 18th. Ult. There can be little doubt, that the first claim you state is of the general nature of those which are recoverable under the late Convention with France. Should you be able to prove that your original documents have been accidentally destroyed, the Commissioners and other functionaries who are to decide these claims will doubtless admit you to prove their contents in some other authentic manner. The second claim also appears to be of a nature to be admitted. The documents you refer to as establishing this would appear to be such as alone the nature of the transaction admits. You might add to them your own deposition.
Whilst the condemnation in the third case remains unreversed, it will be excluded from the relief to be affoarded by the provisions of the Convention. These observations are made rather as suggestions than with a confidence that they will be found to coincide with the sentiments of those who have cognizance of the subject. To them you ought without delay to transmit your claims and documents, this may be done either through your private Agent or correspondent at Paris, or the public Agent Fulwar Skipwith Esqr. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   John Ross to JM, 18 Nov. 1803.


